ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Rojas, 2013 IL App (1st) 113780




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    JUAN ROJAS, Defendant-Appellee.



District & No.             First District, Fourth Division
                           Docket No. 1-11-3780


Filed                      October 10, 2013


Held                       The grant of defendant’s motion to quash a warrant for the search of his
(Note: This syllabus       residence and to suppress evidence was affirmed, since the warrant lacked
constitutes no part of     probable cause and the good-faith exception to the exclusionary rule was
the opinion of the court   not applicable where the suggestion in the complaint that drug traffickers
but has been prepared      keep records in their residences was not supported by any details, and
by the Reporter of         without details, the suggestion was only conjecture and left the complaint
Decisions for the          without any substantial basis for a finding of probable cause.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 07-CR-5846, 09-
Review                     CR-21303; the Hon. Thomas M. Davy, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan. J. Spellberg,
Appeal                     Veronica Calderon Malavia, Carol L. Gaines, and Neangela L. Marshall,
                           Assistant State’s Attorneys, of counsel), for the People.

                           Thomas M. Breen, Todd S. Pugh, and Jonathan M. Brayman, all of Breen
                           Pugh & Associates, of Chicago, for appellee.


Panel                      JUSTICE LAVIN delivered the judgment of the court, with opinion.
                           Justice Fitzgerald Smith concurred in the judgment and opinion.
                           Justice Epstein dissented, with opinion.



                                              OPINION

¶1          Defendant Juan Rojas was charged by information with two counts of unlawful use of
        a weapon by a felon. The trial court granted defendant’s motion to quash the search warrant
        and suppress evidence. The State appeals, contending the trial court erred in finding the
        search warrant lacked probable cause to search defendant’s residence and that the trial court
        erred in failing to apply the good-faith exception to the exclusionary rule when it suppressed
        the evidence against defendant.

¶2                                         BACKGROUND
¶3          Two complaints for search warrant were filed in this case. Drug Enforcement Agency
        (DEA) Special Agent Nicholas Loonan filed the first on October 16, 2009, and DEA Special
        Agent Thomas Asselborn filed the second on October 20, 2009. Both complaints were
        subscribed and sworn to before circuit court Judge Paul P. Biebel and are apparently identical
        except for the agent’s listed years of experience. On October 20, 2009, Judge Biebel issued
        a single warrant to Agent Asselborn to search defendant and his residence at 745 Cromwell
        Avenue in Westchester, Cook County, Illinois, and to seize records or evidence relating to
        narcotics racketeering, money laundering, proceeds of illicit narcotics or trade, and criminal
        drug conspiracy. This included such things as books, ledgers, bank statements, photographs,
        income records, real estate contracts, etc. Although the parties have expressed some
        confusion as to which complaint to reference, we rely on the October 20 complaint sworn
        to by Agent Asselborn, as that is the complaint identified in the search warrant that ultimately
        issued.
¶4          Agent Asselborn prefaced the complaint by stating that he had been a DEA agent since
        1998 and assigned to the money laundering group in Chicago since 2004. He had received
        training and participated in drug and money laundering investigations, as well as been
        involved in numerous search warrants resulting in the seizure of items from drug trafficking.


                                                  -2-
     In Asselborn’s experience, large-scale narcotics traffickers almost always kept detailed
     records to track their drug transactions and large-sum money laundering, and they also used
     multiple locations to conduct their narcotics activities. Agent Asselborn concluded, “[s]uch
     records are often maintained under dominion and control of the narcotics traffickers, and as
     such, are often kept in their residences or other secure locations that cannot be easily
     identified by law enforcement.”
¶5       The complaint in support of search warrant identified five alleged drug traffickers,
     including defendant and the alleged head of the organization, Felix Villasenor, with six of
     their residences or “stash houses” to be searched. Agent Asselborn explained that the search
     was part of “Operation Copperhead,” an investigation initiated by DEA agents in Los
     Angeles and Chicago targeting the “Villasenor DTO,” a nationwide drug trafficking
     organization that allegedly distributed narcotics and laundered money (although the
     complaint leaves DTO undefined, we reasonably presume it to mean “Drug Trafficking
     Organization”). Asselborn stated that, to date, the California operation had resulted in the
     seizure of 37.5 kilograms of cocaine, heroin, $391,566, and the arrest of six individuals.
     Meanwhile, the Cook County operation had already resulted in the seizure of 31.5 kilograms
     of cocaine, about $100,000, and the arrest of four Villasenor DTO associates. The
     investigation used nonconsensual wiretaps of the telephones of Villasenor (also known as
     Chivo) and other Villasenor DTO members or associates. The applications for these wiretaps
     were incorporated in the complaint for search warrant.
¶6       Based on the evidence collected, investigators believed that Villasenor supplied heroin,
     cocaine, and marijuana for the Villasenor DTO in Chicago and that Villasenor obtained his
     narcotics from various sources, including defendant. Intercepted telephone calls also led
     agents to believe that defendant supplied cocaine to Villasenor, who then supplied cannabis
     and heroin to defendant. In the “summary of probable cause,” the complaint listed the six
     addresses to be searched, and under each address, Agent Asselborn described the
     observation- and electronic-based surveillance that led officers to believe the individuals
     identified were committing drug crimes based out of those specific locations.
¶7       Relevant to this appeal, the complaint sought to search 6207 South Parkside, Chicago,
     an alleged stash house used to store narcotics and cash proceeds. Per the complaint, this
     house had been rented out by the owner (not defendant) to a person (also not defendant) who
     had previously been arrested for cocaine possession. In support of probable cause for that
     location, Agent Asselborn identified two intercepted telephone conversations during the
     evening of July 3, 2009, which led him to believe that defendant advised Villasenor to pick
     up money from the Parkside house, but defendant told Villasenor to do so without raising the
     suspicion of neighbors. Following this conversation, the complaint stated that officers
     actually observed Villasenor enter the porch, where he met defendant and then went inside
     the house. The complaint further stated that numerous other intercepted telephone calls
     “indicated” defendant supplied drugs to Villasenor and that defendant was also a customer
     of Villasenor’s for drugs, and specifically alleged that officers believed the Parkside address
     was where defendant stored his drugs and drug proceeds.
¶8       The complaint also sought to search defendant’s residence and the home believed to be
     owned by his parents, located at 745 Cromwell Avenue in Westchester, Cook County,

                                              -3-
       Illinois. The wiretap conversations identified in support of probable cause were apparently
       from Villasenor’s telephone. On July 3, 2009 at 4:23 p.m., Villasenor called defendant, and
       this conversation ensued:
                 “DEFENDANT: To see if you can come over here close to my house.
                 VILLASENOR: By where?
                 DEFENDANT: By Mannheim.
                 VILLASENOR: But how do I get there?
                 DEFENDANT: You know when you get off on the street that you take to get to Noa-
                 Noa nightclub?
                 VILLASENOR: I don’t know where that is. Mannheim and what?
                 DEFENDANT: Take 55 to La Grange. Take La Grange north until you get to
            Cermak.”
       In the complaint, Asselborn stated that based on his training and experience, this call
       revealed defendant had advised Villasenor to meet him by his residence, located around
       Cermak Road and Mannheim. Maps indicate that the intersection of Cermak and Mannheim
       is a little over a mile away from defendant’s Cromwell address.
¶9          In support of probable cause to search the 745 Cromwell address, Asselborn also
       identified two additional conversations between defendant and Villasenor. On the afternoon
       of July 22, 2009, defendant called Villasenor:
                 “VILLASENOR: [Laughs] What’s up?
                 DEFENDANT: Nothing. Have they given you the ‘tickets’?
                 VILLASENOR: Well my cousin called me a little while ago and said the guy already
            had them and would call me at any time so he could give them to me.
                 DEFENDANT: Okay.
                 VILLASENOR: Did your guys arrive?
                 DEFENDANT: Yeah. But I’m going to go take a look at it first.”
       Asselborn explained that, based on his training and experience, he believed these
       conversations revealed defendant was asking Villasenor if he had received payment for a
       previous provision of cocaine supplied by defendant. Asselborn believed Villasenor also
       inquired whether a new shipment of cocaine had arrived. Defendant confirmed that the
       shipment had arrived but that he wanted to look at the cocaine before giving it to Villasenor.
¶ 10             The second call, occurring minutes later, was:
                 “DEFENDANT: Get ready and call your guy and see if he’s ready.
                 VILLASENOR: Okay.
                 DEFENDANT: Call me back.
                 VILLASENOR: Is it for sure?
                 DEFENDANT: Yeah, I have them already.
                 VILLASENOR: Did you see them?
                 DEFENDANT: I saw them and they are the same as last time, but I would like for

                                                -4-
           you to see them.
           VILLASENOR: You want me to see them?
           DEFENDANT: Yeah, look at them over there with your friend and he can decide if it’s
           a yes or a no. You know?
               VILLASENOR: Yeah, he’ll take them.”
       Asselborn believed that this conversation revealed defendant wanted Villasenor to prepare
       Villasenor’s customers for a new shipment of cocaine and that he wanted Villasenor to view
       the cocaine before the customer received it, but Villasenor declined, indicating that he did
       not need to look at the cocaine.
¶ 11       As stated, on October 20, Judge Biebel issued the search warrant to search defendant and
       his Cromwell address. The same day, officers executed the search warrant and found a 9-
       millimeter handgun. Defendant stated his friends, who were gang members, gave him the gun
       for protection after his brother was arrested. Defendant was arrested and subsequently
       charged with two counts of unlawful use of a weapon by a felon for possessing a handgun
       after previously having been convicted of possession of a controlled substance and unlawful
       discharge of a weapon.
¶ 12       On July 1, 2011, defendant filed a motion to quash the search warrant and suppress
       evidence and statements. The State filed its response and, on October 26, 2011, the trial
       judge held a hearing on defendant’s motion. Defendant argued there was no nexus between
       the criminal activity and items sought to be recovered at the Cromwell address, thus
       reflecting a lack of probable cause to search that location. Defendant noted that in the July
       3, 2009, conversation, defendant asked Villasenor to come close to his home, not to his
       home, and defendant did not discuss illegal activity or why any items connected with illegal
       activity would be in the home. Defendant argued that the two other conversations, likewise,
       did not connect criminal activity to the Cromwell home.
¶ 13       The trial court agreed, finding there was no probable cause to issue the search warrant
       because although the application for the overall search warrant was not bare-bones, the
       application was bare-bones as applied to defendant. The court explained that per the
       complaint, defendant told Villasenor, “[s]ee if you can come over here close to my home”;
       he did not say, come to his house. In addition, while the court agreed with the magistrate’s
       finding that defendant had a connection to the drug enterprise, the trial court found defendant
       was at best a minor player, noting the intercepted calls revealed defendant was only involved
       in the scheme a small number of times. The court concluded defendant’s connection to the
       enterprise did not extend to the Cromwell residence. The court then cited the third prong of
       United States v. Leon, 468 U.S. 897, 922-23 (1984), to hold that the search warrant
       application was so lacking in indicia of probable cause regarding defendant and his
       Cromwell address that official belief in its existence was entirely unreasonable. The court
       thus determined the good-faith exception did not apply and granted defendant’s motion to
       quash arrest and suppress evidence. The State now challenges that determination on appeal.




                                                -5-
¶ 14                                          ANALYSIS
¶ 15        The State contends the trial court’s finding of lack of probable cause to issue the search
       warrant was erroneous and that, even if the search warrant is found to have lacked probable
       cause, the officers executing the search warrant acted in good faith and therefore the evidence
       should not have been suppressed or the arrest quashed. The exclusionary rule provides for
       suppression of evidence obtained in contravention of the fourth amendment’s protection
       against unreasonable searches and seizures. Mapp v. Ohio, 367 U.S. 643, 654 (1961); Leon,
468 U.S. at 906. The purpose of the exclusionary rule is to deter officers from recklessly
       preparing search warrant affidavits and from obtaining warrants based on false or misleading
       information; suppression is warranted when it will further the purpose of the rule. Id. at 907-
       08, 923. Probable cause, which is required for issuance of a search warrant, measures the
       probability of criminal activity, rather than proof beyond a reasonable doubt. People v. Beck,
       306 Ill. App. 3d 172, 178 (1999). Probable cause exists if the totality of the facts and
       circumstances known to the affiant is sufficient to warrant a person of reasonable caution to
       believe that an offense occurred and that evidence of that offense is at the location to be
       searched. People v. Stewart, 104 Ill. 2d 463, 476 (1984); People v. Lenyoun, 402 Ill. App.
3d 787, 793 (2010); Beck, 306 Ill. App. 3d at 177-78. In other words, there must be an
       established nexus between the criminal offense, the items to be seized, and the place to be
       searched. Beck, 306 Ill. App. 3d at 178-79. Reasonable inferences may be drawn to establish
       the nexus; direct information is not necessary. Id. at 179.
¶ 16        Here, because there was no evidentiary hearing on the defense motion, and we are
       essentially presented with the same complaint and search warrant as the trial court, our
       review of the order granting the motion to suppress is de novo, while our review of the
       magistrate’s decision to issue the warrant remains deferential. Leon, 468 U.S. at 914; People
       v. Cooke, 299 Ill. App. 3d 273, 277-78 (1998); see also Illinois v. Gates, 462 U.S. 213, 236
       (1983) (noting the great deference accorded to a magistrate’s determination of probable
       cause). Reviewing the matter in commonsense fashion, as we must, however, we will not
       defer to a warrant based on an affidavit that does not provide the magistrate with a
       substantial basis for determining the existence of probable cause. Leon, 468 U.S. at 915;
       People v. Sutherland, 223 Ill. 2d 187, 219 (2006). A conclusory statement of probable cause
       is insufficient (Gates, 462 U.S. at 238; People v. McCarty, 223 Ill. 2d 109, 152 (2006)), and
       reviewing courts will not defer to a warrant based on a bare-bones affidavit or blindly follow
       a magistrate’s probable cause finding (People v. Heiber, 258 Ill. App. 3d 144, 149, 152
       (1994) (citing Leon, 468 U.S. at 915)).
¶ 17        In this case, the complaint for search warrant set forth facts for the alleged probable cause
       to search each of the five addresses and named individuals, including defendant and his
       Cromwell residence. While the warrants that presumably issued with respect to the other
       identified addresses and individuals are not at issue before us, it merits mention that the
       complaint specified that the field and telephone surveillance had clearly connected these
       various individuals to illegal activity in the places to be searched. For example, with regard
       to one address identified in the complaint, Agent Asselborn overheard a conversation
       indicating the suspected drug trafficker was at the house counting money from drug
       proceeds. Also, with regard to the Parkside address, on July 3, 2009, officers overheard

                                                  -6-
       defendant advise Villasenor to go collect money from that stash house without raising the
       neighbors’ suspicion, and then they actually observed Villasenor and defendant at the house.
       Agent Asselborn stated intercepted calls gave them reason to believe the Parkside address
       was where defendant stored his drugs and drug proceeds. While conclusory, this evidence
       at least connected defendant’s alleged drug activity to the Parkside house.
¶ 18        We cannot say the complaint sets forth the same level of evidence regarding the
       Cromwell address. The evidence demonstrating probable cause consisted only of intercepted
       telephone conversations that to the average person would appear relatively innocuous. If we
       credit Agent Asselborn’s interpretations of these cryptic conversations, they certainly suggest
       that the criminal activity of drug trafficking was afoot around July 22, 2009. Critically,
       however, they do not indicate where the drug trafficking was occurring. While the July 3,
       2009, wiretapped conversation indicates defendant requested that Villasenor “come over here
       close to my house,” there is no direct observational evidence that the two actually met or
       conducted any transaction and no indication as to why they were meeting. Notably, the
       above-referenced conversation suggests Villasenor did not know where defendant’s
       Cromwell house was located and had not been there before. The closest evidence indicating
       that they might have met appears near the end of the Cromwell portion of the complaint
       when Agent Asselborn states that, in September, officers observed the “same vehicle” in
       defendant’s Cromwell driveway that defendant “had driven to meet with Felix
       VILLASENOR on July 3”; but the complaint offers nothing more. While the dissent
       characterizes the July 3 conversation as evidence of a “drug transaction,” we do not believe
       that presumption can be made on these facts. Had law enforcement seen or heard defendant
       leave his residence, meet with Villasenor, and hand him a package, for example, this analysis
       would likely be different. But as it stands, the only fact supporting probable cause to believe
       that evidence of defendant’s illegal activity could be found at the Cromwell residence was
       Agent Asselborn’s generic offering that drug trafficking records “are often maintained under
       dominion and control of the narcotics traffickers, and as such, are often kept in their
       residences or other secure locations that cannot be easily identified by law enforcement.” Had
       there been details in the complaint supporting this observation, it could easily rise to the level
       of an inference. But, without more, in this particular instance, it was mere conjecture. See
       Hieber, 258 Ill. App. 3d at 152 (affidavit of police officer seeking warrant was “a conclusory
       statement based on his own bare conclusions”); see also United States v. Rios, 881 F. Supp.
772, 774-77 (D. Conn. 1995) (officer’s general statements based on training and experience
       alone do not constitute “substantial basis” for the issuance of a warrant). Moreover, as the
       trial court observed, evidence in the complaint and applications for wiretaps showed
       defendant, in comparison to the others, to be a minor player in the drug trafficking scheme.
       The complaint does not betray a substantial basis for finding probable cause to search
       defendant’s 745 Cromwell address.
¶ 19        In reaching this conclusion, we find defendant’s case distinguishable from Beck, on
       which the State relies. In Beck, the 16-page affidavit offered direct evidence that two
       confidential informants confirmed the defendant’s involvement in a gang-related drug
       operation; described his properties to be searched; and also described his four vehicles, two
       of which officers later observed at the properties to be searched. Significantly, the affidavit

                                                  -7-
       also supplied direct evidence that the defendant (who at the time of the case had drug charges
       pending against him) had purchased the properties at issue under an alias name even though
       he had not paid income taxes and had no evident employment. The affiant added that drug
       dealers keep records of their transactions in their residences and often use multiple addresses
       under aliases to avoid detection. Accordingly, direct evidence supported the officer’s
       inference that defendant was engaged in drug activity at the properties to be searched. The
       Beck court concluded the evidence of criminal activity, together with the officer’s inference,
       supported the magistrate’s finding of probable cause to search the defendant’s home and thus
       determined the affidavit was not bare-bones as applied to the defendant. Beck, 306 Ill. App.
3d at 180-81.
¶ 20       In this case, unlike in Beck, the direct evidence of defendant’s criminal drug activity was
       minimal at best, and there was absolutely no direct evidence tying defendant’s supposed drug
       activity, or any other misdeeds, to his family home. Were we to find that to be the case, we
       would be adding layers of conjecture upon conjecture, which we will not do. It is the affiant’s
       job to set forth sufficient facts so that reasonable inferences can be made.
¶ 21       The State next argues that even if this court finds the complaint for search warrant to be
       unsupported by probable cause, the evidence was nevertheless admissible because the
       officers’ good faith reliance on the search warrant prevents suppression. The good-faith
       exception prevents suppression of evidence obtained by an officer acting in good faith and
       in reliance on a search warrant that was ultimately found to be without probable cause
       “where the warrant was obtained by a neutral and detached judge, free from obvious defects
       other than nondeliberate errors in preparation, and containing no material
       misrepresentations.” Beck, 306 Ill. App. 3d at 180 (citing 725 ILCS 5/114-12(b)(1), (b)(2)
       (West 1996)). The good-faith exception does not apply in four situations, one of which is at
       issue here: where the affidavit was so lacking in indicia of probable cause as to render
       official belief in its existence entirely unreasonable. Leon, 468 U.S. at 922-23. That is, if the
       officer who provided the affidavit in support of a search warrant did not possess an
       objectively reasonable belief in the existence of probable cause, then suppression is the
       appropriate remedy. Lenyoun, 402 Ill. App. 3d at 792-93. Whether the good-faith exception
       applies in a particular instance warrants our de novo review. People v. Turnage, 162 Ill. 2d
299, 305 (1994).
¶ 22       The State argues the good-faith exception applies here because the complaint was not
       bare-bones in that “it set forth details of an extensive investigation and described the affiant
       agent’s considerable experience,” together with evidence of defendant’s ongoing criminal
       activity. The State argues, as a result, the officer’s belief in the validity of the warrant was
       not unreasonable. This argument is without merit. While the 20-page complaint is not bare-
       bones in and of itself, it is bare-bones with regard to defendant’s Cromwell address. As
       stated, the nearly two pages of “probable cause” evidence attempting to create a nexus
       between defendant’s criminal drug trafficking activity and his family’s Cromwell home was
       entirely lacking. See People v. Reed, 202 Ill. App. 3d 760, 764 (1990) (good-faith exception
       inapplicable where affidavit was bare-bones and search warrant was overbroad); cf. Beck,
       306 Ill. App. 3d at 181 (good-faith exception applied because the 16-page complaint
       contained “extensive information about defendant’s activities and residences,” creating at

                                                 -8-
       least an arguable basis for an officer to believe probable cause existed to search defendant’s
       home, which he purchased under an alias). Probable cause regarding the other locations
       cannot be bootstrapped to supply probable cause, and by implication, good faith, for the
       Cromwell location. If we allow Officer Asselborn’s conjecture that people involved in drug
       trafficking keep records of their drug activity in their homes to provide the “indicia” of
       probable cause necessary for application of the good-faith exception here, we fear we would
       be opening up any criminal to the official search of his home – as most people keep records
       in their homes. This is the very thing that was warned against in Beck. See Beck, 306 Ill. App.
3d at 180-81. Moreover, whether to apply the good-faith exception contemplates not just the
       objective reasonableness of the officer who executed the warrant, but that of the officer who
       obtained it and provided the material information for the probable cause determination. Leon,
468 U.S. at 923 n.24. In this case, an objectively reasonable officer, especially viewing the
       complaint in light of the overall evidence acquired, should not have found any sign of
       probable cause existed to search defendant’s Cromwell home. See Lenyoun, 402 Ill. App. 3d
       at 794, 800 (good-faith exception inapplicable where search warrant was bare-bones and
       complaint failed to provide any indicia of probable cause that defendant engaged in illegal
       drug dealing from his apartment where police solely observed the defendant sell narcotics
       on the street).

¶ 23                                    CONCLUSION
¶ 24      Accordingly, the order of the circuit court of Cook County is affirmed.

¶ 25      Affirmed.

¶ 26        JUSTICE EPSTEIN, dissenting.
¶ 27        I agree with the majority that the Drug Enforcement Agency’s complaint did not establish
       probable cause. I believe, however, that based on People v. Beck, 306 Ill. App. 3d 172
       (1999), we are compelled to apply the good-faith exception.
¶ 28        Under the good-faith exception, evidence obtained in violation of the fourth amendment
       will not be excluded if an officer, acting in good faith, relied on a search warrant later found
       to be unsupported by probable cause. People v. Carlson, 185 Ill. 2d 546, 556 (1999). This
       exception, first expressed in United States v. Leon, 468 U.S. 897 (1984), and adopted by the
       Illinois Supreme Court in People v. Stewart, 104 Ill. 2d 463 (1984), has been codified by the
       Illinois legislature:
            “The court shall not suppress evidence which is otherwise admissible in a criminal
            proceeding if the court determines that the evidence was seized by a peace officer who
            acted in good-faith.
                *** ‘Good-faith’ means whenever a peace officer obtains evidence:
                (i) pursuant to a search or an arrest warrant obtained from a neutral and detached
            judge, which warrant is free from obvious defects other than non-deliberate errors in
            preparation and contains no material misrepresentation by any agent of the State, and the

                                                 -9-
            officer reasonably believed the warrant to be valid[.]” 725 ILCS 5/114-12(b)(1), (b)(2)
            (West 2008).
       Despite codification, it appears that Illinois search and seizure law is still in lockstep with
       the fourth amendment for purposes of the question presented. See People v. Krueger, 175
Ill. 2d 60, 76 (1996).
¶ 29        Reliance on a warrant is usually sufficient to show that an officer acted in good faith.
       Leon, 468 U.S. at 922. But the officer’s reliance on the warrant must be objectively
       reasonable. Id. An officer’s reliance on a warrant is objectively unreasonable–and
       suppression and exclusion are therefore appropriate–where (1) the judge issuing the warrant
       was misled; (2) the judge issuing the warrant wholly abandoned his neutral role; (3) the
       affidavit was “so lacking in indicia of probable cause as to render official belief in its
       existence entirely unreasonable”; or (4) the warrant was facially deficient. Id. at 922-23;
       Beck, 306 Ill. App. 3d at 180. This case concerns only (3) above.
¶ 30        The majority declines to apply the good-faith exception on the basis that the affidavit was
       bare-bones as it related to defendant’s Cromwell home. Supra ¶ 22. I respectfully disagree.
       Special Agent Asselborn’s 20-page complaint named five persons and six residences. It
       devoted 1.5 pages to defendant’s residence, as well as another page to defendant’s second
       residence (not at issue here). The complaint also described the drug trafficking organization’s
       activities in detail and mentioned defendant several times. The complaint was not bare bones;
       it was actually quite detailed. It did, however, have a weak nexus between defendant’s drug
       trafficking, the items to be seized–here, an eight-paragraph list, including bank records and
       any electronic devices–and defendant’s residence. Beck, 306 Ill. App. 3d at 178.
¶ 31        People v. Beck is instructive as to the nexus between a defendant’s residence and drug
       sales. In Beck, a search warrant for the defendant’s residence was issued based on evidence
       that defendant lived there; evidence that he sold drugs; and the officer’s belief, based on his
       eight years’ experience, that the residence contained drug sales records. Id. at 174-75. A
       search produced inculpatory evidence, but the trial court granted defendant’s motion to
       quash, because the complaint did not show a nexus between defendant’s drug trafficking and
       his residence. Id. at 177. This court reversed on appeal, finding sufficient evidence for
       probable cause. Id. at 179. This court further held that, under Leon and its progeny, “[e]ven
       if the question of probable cause is close here, the officers’ good-faith reliance on the search
       warrant prevents suppression.” Id. at 180. The Beck court noted that the affidavit was not
       bare bones, but rather a 16-page description of defendant’s activities and residences that
       “presented at least an arguable showing of probable cause.” Id. at 181. The court concluded
       that the “officer’s belief in the validity of the warrant and affidavit was not unreasonable.”
       Id.
¶ 32        Here, as in Beck, the complaint contained no facts directly connecting defendant’s drug
       trafficking and residence. Id. When there is no direct information to establish a nexus,
       however, “reasonable inferences may be entertained to create the nexus.” Beck, 306 Ill. App.
3d at 179; People v. McCoy, 135 Ill. App. 3d 1059, 1066 (1985). Specifically, “it is
       commonly held that this gap can be filled merely on the basis of the affiant-officer’s
       experience that drug dealers ordinarily keep their supply, records and monetary profits at


                                                -10-
       home.” Beck, 306 Ill. App. 3d at 178 (quoting 2 Wayne R. LaFave, Search and Seizure
       § 3.7(d), at 379 (3d ed. 1996)). In this case, Asselborn swore to just that: “Based on my
       training and experience, it is my opinion that people involved in large scale narcotics
       trafficking and/or money laundering almost always keep records of their transactions *** in
       their residences or other secure locations.” This was sufficient for application of the good-
       faith exception, which is a markedly different standard than probable cause. See Beck, 306
Ill. App. 3d at 178; see also LaFave, supra, § 3.7 (collecting cases stating that a sufficient
       nexus exists where affiant stated that, based on his experience, drug dealers often keep
       evidence at their homes). Put another way, if the facts in Beck established probable cause,
       similar facts here certainly justify applying the good-faith exception.
¶ 33        The majority distinguishes Beck, noting that the defendant in that case had failed to pay
       taxes, was unemployed, owned multiple vehicles, purchased residences under an alias, and
       was involved in a gang-related drug operation. Supra ¶ 20. However, most of this
       evidence–the residences, vehicles, tax and employment history, and information from two
       confidential informants that confirmed defendant’s involvement in a gang-related drug
       operation–has nothing to do with the question here: whether there was a sufficient nexus
       between defendant’s drug trafficking and residence. Indeed, the only fact mentioned by the
       majority that meaningfully distinguishes Beck from this case is the defendant’s use of an alias
       to acquire a home, as it may suggest that he used the home for an illegal operation. In Beck,
       as here, there was ample evidence that defendant lived at the residence and that he sold
       drugs. Only an officer’s experience–and, in Beck, purchasing a home with an
       alias–established a nexus between the two.
¶ 34        There is an additional fact here that is absent in Beck: Asselborn attested that Rojas
       advised Chivo Villasenor to “meet him by his (ROJAS’) residence” for a drug transaction.
       Asselborn quoted the following conversation in support:
               “ROJAS: To see if you can come over here close to my house. [sic]
               CHIVO: By where?
               ROJAS: By Mannheim.
               CHIVO: But how do I get there?
               ROJAS: You know when you get off on the street that you take to get to Noa-Noa
            Nightclub?
               CHIVO: I don’t know where that is. Mannheim and what?
               ROJAS: Take 55 to La Grange. Take La Grange north until you get to Cermak.”
       Although this suggests a transaction near, not at, defendant’s home, several decisions from
       other jurisdictions have held that drug sales near a defendant drug dealer’s home provide a
       sufficient nexus for probable cause. See United States v. Jones, 159 F.3d 969, 974-75 (6th
       Cir. 1998) (“In this case, the fact that the incidents referred to in the affidavits took place on
       the premises rather than inside the house does not invalidate the search of the house. The
       recited statements supporting the search warrant and the fact that ‘[i]n the case of drug
       dealers, evidence is likely to be found where the dealers live’ [citation] support a finding of
       probable cause to support the issuance of the warrant.”); United States v. Singleton, 125 F.3d


                                                 -11-
       1097 (7th Cir. 1997) (cocaine sales in vicinity of residence were sufficient for probable
       cause); United States v. Stefanson, 648 F.2d 1231 (9th Cir. 1981) (drug sales one mile from
       defendant’s home supported probable cause).
¶ 35        I recognize, as the Beck court did, that the potential danger in applying the good-faith
       exception to cases such as this is that courts will begin “opening up our citizens’ homes upon
       the mere commission of a crime and an affidavit of a law enforcement officer.” Beck, 306
Ill. App. 3d at 180-81. Here, however, defendant did not engage in an isolated drug sale, and
       the affidavit was not “bare bones.” Rather, surveillance showed that defendant engaged in
       long-term drug trafficking and that, on at least one occasion, a transaction occurred near his
       residence. Additionally, Asselborn averred that, given his experience, he believed that
       defendant’s residence contained bank records and other evidence of his continued criminal
       involvement. While this may have fallen short of probable cause, the affidavit was not so
       lacking in indicia of probable cause as to render official belief in its existence entirely
       unreasonable.
¶ 36        Finally, the exclusionary rule’s purpose is to deter police misconduct. Leon, 468 U.S. at
       916, 920-21. Here there was no sign of misconduct. At worst, Special Agent Asselborn
       provided thin grounds for the issuance of a search warrant for defendant’s residence. Still,
       a warrant issued by a magistrate normally suffices to show that the officer acted in good
       faith. Id. at 922. “ ‘[O]nce the warrant issues, there is literally nothing more the policeman
       can do in seeking to comply with the law.’ ” Id. at 921 (quoting Stone v. Powell, 428 U.S.
465, 498 (1976) (Burger, C.J., concurring)). I do not believe that suppressing the evidence
       here would deter police misconduct.
¶ 37        For these reasons, I would reverse the trial court’s order quashing defendant’s arrest and
       suppressing evidence.




                                                -12-